Title: To James Madison from Daniel Clark, 8 November 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


8 November 1803, New Orleans. “In consequence of the representations made to the Governor on the 3rd. Inst., the Schooner Coquette was detained in spite of the opposition of the Prefect until yesterday, when she was permitted to sail before a Communication made to me, on his responsability that she should make no attempts on the Vessels of any neutral Nation during her Voyage. Whilst detained, a number of our Shipping who were fearful of her intentions availed themselves of a fair Wind to leave the River, and I apprehend no further danger from her. The delays and embarrassments experienced by the owners of this Schooner have disgusted the others who were inclined to fit out Privateers, and I flatter myself no more attempts of this kind will be made during the existence of the present Government.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 1 p.; docketed by Wagner.



   
   See Clark to JM, 3 Nov. 1803.


